UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7247


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TAKI MICARIO WASHINGTON, a/k/a Joey Williams,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:00-cr-00318-GBL-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Taki Micario Washington, Appellant Pro Se. Colin Christopher
Sampson, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Taki Micario Washington appeals the district court’s

order denying his motion for sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and

find   no   reversible    error.     Accordingly,    we    affirm    for    the

reasons     stated   by   the   district   court.     United       States    v.

Washington,    No.   1:00-cr-00318-GBL-1     (E.D.   Va.   filed    June    17,

2009; entered June 18, 2009).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2